


EXHIBIT 10.20


AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
PARKWAY PROPERTIES LP


THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (“Amendment No. 2”), dated as of December 31, 2014, is entered into
by and between Parkway Properties, Inc., a Maryland corporation (the “Company”),
and Parkway Properties General Partners, Inc. (the “General Partner”), a
Delaware corporation, and amends that certain Second Amended and Restated
Agreement of Limited Partnership of Parkway Properties LP (the “Partnership”), a
Delaware limited partnership, dated February 27, 2013, as amended (the
“Partnership Agreement”).


WHEREAS, pursuant to the terms of Section 7.3 of the Partnership Agreement, the
General Partner, in its capacity as general partner of the Partnership, and the
Company, as the holder of a Majority in Interest of the Limited Partners, wish
to amend the Partnership Agreement on the terms as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that for good and adequate consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:


Section 1    AMENDMENTS


The Partnership Agreement shall be amended by deleting existing Exhibit A
thereto and replacing such exhibit with new Exhibit A attached hereto.


Section 2     NO OTHER CHANGES


Except as expressly amended hereby, the Partnership Agreement shall in all
respects continue in full force and effect and the General Partner and the
Company ratify and confirm that they continue to be bound by the terms and
conditions thereof.


Section 3    APPLICABLE LAW
    
This Amendment No. 2 shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.


Section 4    CAPITALIZED TERMS
    
All capitalized terms used in this Amendment No. 2 and not otherwise defined
herein shall have the meanings assigned to such terms in the Partnership
Agreement.


[Signature page follows.]

1

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Second Amended and Restated Partnership Agreement of Parkway Properties LP as of
the date first written above.


THE GENERAL PARTNER:


PARKWAY PROPERTIES GENERAL PARTNERS, INC.






By:
/s/ David O’Reilly    

Name:
David O’Reilly

Title:
Executive Vice President and Chief Financial Officer







By:
/s/ Jeremy Dorsett    

Name:
Jeremy Dorsett

Title:
Executive Vice President, General Counsel and Secretary





THE COMPANY:


PARKWAY PROPERTIES, INC.


By:
/s/ David O’Reilly    

Name:
David O’Reilly

Title:
Executive Vice President and Chief Financial Officer





By:
/s/ Jeremy Dorsett    

Name:
Jeremy Dorsett

Title:
Executive Vice President, General Counsel and Secretary

























[Signature page to Amendment No. 2 to Parkway Properties LP Second Amended and
Restated Agreement of Limited Partnership]





--------------------------------------------------------------------------------




Exhibit A


PARKWAY PROPERTIES LP
EXHIBIT A
 
Partner
  
Partnership
  
Certificate Number
(If Applicable)
Parkway Properties, Inc. (the “Company”)1
  
111,119,047 Common Limited Partnership Units2
  
N/A
Jeffrey N. Meltzer3
  
659 Common Limited Partnership Units
  
N/A
John A. Meltzer3
  
659 Common Limited Partnership Units
  
N/A
Eleonora A. Silverman4


Eleonora A. Silverman4


Andrew Silverman4


Andrew Silverman4


Alexander D. Silverman4


Alexander D. Silverman4
 
278,817 Common Limited Partnership Units


66,783 Common Limited Partnership Units


223,635 Common Limited Partnership Units


53,565 Common Limited Partnership Units


223,635 Common Limited Partnership Units


53,565 Common Limited Partnership Units
 
011


012


013


014


015


016
Parkway Properties General Partners, Inc.5
  
110,958 Class A Common General Partnership Units
  
N/A
Maguire Thomas Partners - Philadelphia, Ltd. 6
 
1,343,263 Common Limited Partnership Units
 
N/A
Thomas Investment Partners, Ltd.6
 
1,224,859 Common Limited Partnership Units
 
N/A
Maguire Thomas Partners - Commerce Square II, Ltd.6
 
882,290 Common Limited Partnership Units
 
N/A
The Lumbee Clan Trust6
 
708,147 Common Limited Partnership Units
 
N/A
Thomas Master Investments, LLC6
 
2,235 Common Limited Partnership Units
 
N/A
Thomas Partners, Inc.6
 
52,310 Common Limited Partnership Units
 
N/A
Diana Laing 6
 
44,564 Common Limited Partnership Units
 
N/A
John R. Sischo6
 
21,657 Common Limited Partnership Units
 
N/A
Paul Rutter 6
 
14,332 Common Limited Partnership Units
 
N/A
Thomas S. Ricci6
 
5,096 Common Limited Partnership Units
 
N/A

 









--------------------------------------------------------------------------------




1
Capital Contribution consists of $9,900 plus those properties and cash
contributed subsequent to the Effective Date.
2
Adjusted from time to time to take into account redemptions and issuances of
stock by the Company and the corresponding unit issuances and redemptions by the
Partnership.
3
Capital Contribution consists of 47.5% General Partnership Interest in and to
the 111 Capitol Building Limited Partnership to Parkway Jackson LLC (a limited
liability company which is wholly owned by the Limited Partnership).
4 
Capital Contribution consists of 100% membership interest in PKY Lincoln Place
LLC, a Delaware limited liability company, as the owner of Lincoln Place, 1601
Washington Avenue, Miami Beach, Florida, as assigned to PKY Lincoln Place
Holdings, LLC (a limited liability company which is wholly owned by the Limited
Partnership).
5
Capital Contribution consists of $100 plus those properties contributed
subsequent to the Effective Date.
6
Capital Contribution consists of the operating partnership units of Thomas
Properties Group, LP that were exchanged for Common Limited Partnership Units in
connection with the mergers pursuant to that certain agreement and plan of
merger between Parkway Properties, Inc., the Partnership, PKY Masters LP, Thomas
Properties Group, Inc. and Thomas Properties Group, L.P. dated September 4,
2013.






